UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F Pre-effective Amendment No. 3 [X] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 [Fee Required] Commission File No. 000-54051 NERIUM BIOTECHNOLOGY, INC. 11467 Huebner Road, Suite 175, San Antonio, Texas, USA 78230 Dennis R. Knocke, President Phone (210) 822-7908; Fax(210) 561-0386 E-mail – dknocke@nerium.com Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock Securities for which there is a reporting obligation to Section 15(d) of the Act. None Indicate the numbers of outstanding shares of each of the issuers’ classes of capital or common stock as of September 30, 2010. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNoo Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12-2 of the Exchange Act(Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx *Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero *If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 xItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox INDEX Part I Page No. Glossary of Terms 3 Item1. Identity of Directors, Senior Management and Advisers. 5 Item 2. Offer Statistics and Expected Timetable. 5 Item 3. Key Information. 6 Item 4. Information on the Company. 12 Item 4A. Unresolved Staff Comments. 25 Item 5. Operating and Financial Review and Prospects. 25 Item 6. Directors, Senior Management, and Employees. 40 Item 7. Major Shareholders and Related Party Transactions. 43 Item 8. Financial Information. 45 Item 9. The Offer and Listing. 45 Item 10.Additional Information. 48 Item 11. Quantitative and Qualitative Disclosures About Market Risk. 48 Item 12. Description of Securities Other then Equity Securities. Part II Item 13. Defaults, Dividend, Arrearages, and Delinquencies. 48 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds. 49 Item 15. Controls and Procedures. 49 Item 16 A. Audit Committee Financial Expert. 49 Item 16 B. Code of Ethics 49 Item 16 C. Principal Accountant Fees and Services. 49 Item 16 D. Exemptions From the Listing Standards for Audit Committees. 49 Item 16 E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers. 49 Item 16 F. Change in Registrant’s Certifying Accountant. 49 Item 16G. Corporate Governance 49 Part III Item 17. Financial Statements. 49 Item 18. Financial Statements. 50 Item 19. Exhibits. 50 Signatures 50 Certifications 2 Index GLOSSARY OF TERMS The following is a glossary of terms used frequently throughout this prospectus and the summary hereof. Abortifacients A drug or other agent used to cause abortion. Adjuvant therapy A treatment method used in addition to the primary therapy. Alpha 3 Marker A specific receptor (chemical group or molecule, such as a protein) present on the cell surfaces of certain organs and tissues which has an “affinity” for a specific chemical group, molecule, or virus. Angiogenesis The formation of new blood vessels, which usually accompanies the growth of malignant tissue. Antiviral A substance or process that destroys a virus or suppresses its replication. Anvirzel™ The Company’s lead product used in the treatment of cell proliferative disease (cancer). Apoptosis Also known as programmed cell death, is a form of cell death in which a programmed sequence of events leads to the destruction of cells without releasing harmful substances into the surrounding area. Autophagy A process involving the degradation of a cell's own components. bFGF Basic fibroblast growth factor. When activated, it is hypothesized that bFGF mediates the formation of new blood vessels, a process also known as angiogenesis. Board of Directors The board of directors of the Company. Canadian GAAP Canadian generally accepted accounting principles. Cardenolide A type of steroid. Cardiac Glycosides Naturally occurring drugs whose actions include both beneficial and toxic effects on the heart. Caspase Enzymes which play an essential role in apoptosis. CD4+ An immune system cell that has the ability to recognize a viral attack on a normal cell and mark such infected cell for “attack” by immune system “killer T cells”. cGMP Honduran “current Good Manufacturing Practices”. Chemotherapy The use of chemicals or drugs to treat disease; the term is typically used to refer to cancer treatment. Company Nerium Biotechnology, Inc. Common Shares
